GlakksoN, J.
The message being interstate, the damages recoverable for negligence is governed by the Federal rule pertaining to interstate messages. Hardie v. Tel. Co., 190 N. C., 45.
In Southern Express Co. v. Byers, 240 U. S., at p. 615, the Federal rule is stated as follows: “The action is based upon a claim for mental suffering only — nothing else was set up, and the proof discloses no other injury for which compensation had not been made. In such circumstances as those presented here, the long-recognized common-law rule permitted no recovery; the decisions to this effect Test upon the elementary principle that mere mental pain and anxiety are too vague for legal redress where no injury is done to person, property, health, or reputation.’ Cooley, Torts (3 ed.), page 94.” Western Union Tel. Co. v. Speight, 254 U. S., p. 17. See Rose Notes on U. S. Eeports, vol. 5, p. 605.
In the Southern Express Co. case, supra, this State is recognized, among others, as one that allows damages for mental suffering or anguish. In intrastate telegrams, this rule is well settled by precedent in this State, since Young v. Tel. Co., 107 N. C., p. 370, by a unanimous Court in 1890, and has been adhered to ever since, Smith v. Tel. Co., 167 N. C., p. 248, but has no application in the present action, which is governed by the Federal rule. Although there may be negligence to make it actionable, it must be the proximate cause of the injury. “The true rule is, that what is the proximate cause of an injury is ordinarily a question for the jury. . . . The question always is: "Was there an unbroken connection between the wrongful act and the injury, a continuous operation? Did the facts constitute a continuous succession of events, so linked together as to make a natural whole, or was there some new ánd independent cause intervening between the wrong and the injury? ... It must appear that the injury was the natural and probable consequence of the negligent or wrongful act, and that it ought to have been foreseen in the light of the attending circumstances.” Milwaukee, etc., R. Co. v. Kellogg, 94 U. S., 469, 24 Law Ed., 256. Inge v. R. R., 192 N. C., p. 522, Supreme Court of U. S. denied petition for certiorari 28 February, 1927.
*194In tbis State it is held, on the question of proximate cause, see cases cited in Clinard v. Electric Co., 192 N. C., at p. 741: “That it is not required that the particular injury should be foreseen, and is sufficient if it could be reasonably anticipated that injury or harm might follow the wrongful act.”
Damages in the present action cannot be allowed under the Federal rule for mere mental suffering or anguish. Compensation under this rule can be had only for injury to person, property, health or reputation. On the question of proximate cause, evidence of attending circumstances is competent that indicates whether the natural and probable consequences ought to have been foreseen. Defendant’s manager admitted: “At the time when Mr. Dudley filed his application and paid $325 to be transmitted, plus $2.19, transfer charges, I knew a member of his family was sick, at Petersburg.”
It is a matter of common knowledge that money sent by telegram is out of the ordinary. The telegrams introduced by plaintiff were competent — some evidence to indicate to defendant the plaintiff’s need. The record shows that defendant was at least prima facie liable (Willis v. Tel. Co., 188 N. C., p. 114), in not delivering, with reasonable diligence, the money telegraphed, and thus breached its contract. If the breach was the proximate cause of the injury to plaintiff, as alleged, he is entitled to damages for such injury, not for mental suffering or anguish, under the Federal rule, but a reasonable compensation for the wrong done. This would consist of pecuniary loss, of the extra cost and expense to him, the time lost, the physical pain or bodily suffering, the inconvenience, annoyance and fatigue.
1 Southerland, Damages (4 ed.), p. 46, says: “Compensation is the redress which the law affords to all persons whose rights have been invaded; in the nature of things, they must accept that by way of reparation. . . . (p. 47.) The universal and cardinal principle is that the person injured shall receive a compensation commensurate with his loss or injury, and no more; and it is a right of the person who is bound to pay this compensation not to be compelled to pay more, except costs. . . . (p. 49.) The law defines it generally by the principle which limits the recovery of damages to those which naturally and proximately result from the act complained of; or, in other words, to those consequences of which the act complained of is the natural and proximate cause. . . . (p. 50.) These include damages for all such injurious consequences as proceed immediately from the cause which is the basis of the action; not merely the consequences which invariably or necessarily result and are always provable under the general allegation of damages in the declaration, but also other direct effects which have in the particular instance naturally ensued, and must be alleged specially to be recovered for.”
*195The rule in this State is different from the Federal rule, but well stated by Bleckley, J., in Head v. Railroad, 79 Ga., 358: “Wounding a man’s feelings is as much actual damage as breaking his limb. The difference is that one is internal and the other is external; one mental, the other physical. ... At common law, compensatory damages include, upon principle and, I think, upon authority, salve for wounded feelings, and our Code had no purpose to deny such damages where the common law allowed them.” Ammons v. R. R., 140 N. C., at p. 200.
26 R. C. L., sec. 104, p. 606, et seq., says: “The courts of a number of the states hold that substantial damages may be recovered for mental anguish proximately caused by the wrongful and negligent failure of a telegraph company to transmit correctly and deliver promptly a telegraphic message, independently of any bodily or physical injury (this is the holding in this State in intrastate messages), but in other jurisdictions, and they are apparently in the majority, the rule is that damages cannot be recovered for mental anguish alone, though some of the courts laying down this rule expressly concede the liability for mental anguish accompanying physical suffering. . . . The rule that mental anguish and suffering, unattended by any injury to the person resulting from simple actionable negligence, is not a sufficient basis for an action for the recovery of damages is supported by the uniform decisions of the Federal courts.”
The physical pain or bodily suffering as an element of damages must be based on the probable and natural effect of pain or bodily suffering produced on a normal person and not one sick, unless known to defendant.
The defendant’s exceptions to the evidence are sustained so far as they conform to the rule as heretofore laid down, as we understand the rule to be, under the IT. S. Supreme Court decisions.
The defendant duly excepted and assigned error to the following part of the charge of the court below: “The plaintiff has offered evidence tending to show that the damage was the proximate result of the defendant’s negligence; that the delay in getting the body here caused anguish, not only suffering of body, but suffering of mind, and the sufferings of the mind, gentlemen, are as real as the sufferings of the body, and are a part of the actual compensation one may recover if sustained by reasonable negligence of the defendant.” The assignment of error to the charge made by defendant must be sustained. It is the rule of damages in intrastate messages, but not interstate, upon which the present action is founded.
There is a distinction in sending an ordinary telegram and a money transfer. In the latter case the money is turned over to the telegraph *196company by the sender and the money telegraphed by it, under its system, to its agent to be delivered. In the present case the money transfer message signed by Dudley showed the three hundred and twenty-five dollars ($325) in letters and figures. It is recognized by defendant that there will be mistakes and delays in the transmission of unrepeated messages and the liability is limited to $500 under the rules of defendant company. This stipulation has been approved under the act of Congress, 18 June, 1910, 36 St. at Large, 539, by the Interstate Commerce Commission, thus recognizing that liability will occur. “On the back of the telegraph blank was the usual requirement that any claim for damages must be presented to the company in writing within sixty days after filing the message. This regulation has been held reasonable and valid in Sherrill v. Tel. Co., 109 N. C., 527, and has been often approved since.” Bennett v. Tel. Co., 168 N. C., 496; Parks v. Comrs., 186 N. C., at p. 500; Western Union Tel. Co. v. Czizek, 264 U. S., p. 281. The defendant company has by contract made many stringent regulations, among them requiring notice of the claim within 60 days and limiting its liability — different from the ordinary contracts. Primrose v. Western Union Tel. Co., 154 U. S., p. 1. These provisions have been upheld by the United States Court and Interstate Commerce Commission. With these contract rights given to a public-service corporation that exercise a public enqployment, when liable, they should be held to a righteous accountability. If the facts in the present action, the probative force being for the jury, do not establish liability and the element of damages set out as we conceive them to be recoverable under the Federal rule, then telegraph companies would take this extraordinary business or field of endeavor with the incident profit and practically carry no burdens. “The distinction between punitive and compensatory damages is a modern refinement.” Pizitz Dry Goods Co. v. Yeldell, U. S. Supreme Court, Advance Opinions (71 L. Ed.), 2 May, 1927, at p. 556. The distinction is now well settled law in the United States and State courts.
The United States Supreme Court has said: “Thus we speak of damages by way of compensation, or compensatory damages, as distinguished from punitive or exemplary damages, the former being the equivalent for the injury done, and the latter imposed by way of punishment.” Monongahela Nav. Co. v. U. S., 148 U. S., at p. 326, 37 L. Ed., 463. “Damages in a tort action are not divided into actual, compensatory, and exemplary. The term ‘compensatory damages’ covers all loss recoverable as matter of right. It includes all damages for which the law gives compensation, and that gives rise to the term ‘compensatory damages.’ ‘Compensatory damages’ and ‘actual damages’ are synonymous terms. Pecuniary loss is an actual damage; so is bodily pain and *197suffering. Gatzow v. Burning, 106 Wis., 1, 49 L. R. A., 475, 80 Am. St. Rep., 1.” “Compensatory damages, as indicated by tbe word employed to characterize them, simply make good or replace tbe loss caused by tbe wrong. Tbey proceed from a sense o£ natural justice, and are designed to repair tbat of wbicb one bas been deprived by tbe wrong of another. Reid v. Terwilliger, 116 N. Y., 530.” 2 Words and Phrases, p. 1357.
For tbe reasons given, there must be a
New trial.